Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “using a neural network trained to predict text probabilities, generating a probability matrix of a plurality of textual unites for a first portion of a first sample of the plurality of samples, wherein the probability matrix includes: information about the plurality of textual units, timing information, and for a first time determined according to the timing information, a first set of probabilities for the plurality of textual units; and for a second time determined according to the timing information, a second set of probabilities for the plurality of textual units; identifying, for the first portion of the first sample, a first sequence of textual units based on the generated probability matrix.” 

Related Art
Asi et al (US Publication No.: 20190362713) discloses a system comprising a neural network component.  The neural network component includes a token grouping component, token group analyzing component, wherein tokens are grouped as shown in Fig. 3. A probability set for each token group is generated as shown in Fig. 4. Such fails to recite the claimed language as indicated above.
Tomohiro et al (US Publication No.: 20140043543) discloses audio processing device comprising receiving an audio signal and plurality of pieces of image data. Paragraph 53 discloses generating feature vectors using MFCC for each of the first unit sections. Each first unit section is a section of a predetermined length along a time axis of the audio signal. Fig. 3 shows each timing for a first unit section and feature vector M for each first unit section. Paragraph 57 discloses a likelihood Lr is calculated for the audio signal with regards to each of the sound pieces using Anchor models. The Anchor Models express features of each of the types of sound pieces, such as feature vector M disclosed in paragraph 55-54. Such fails to recite the claimed language as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655